Citation Nr: 0528231	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The appellant and the veteran were married in April 
1958.

2.	The appellant and the veteran were divorced in March 
2001.

3.	The veteran died in November 2001.


CONCLUSION OF LAW

The evidence does not satisfy the requirements for 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of receiving VA benefits.  38 U.S.C.A. 
§§ 101(3, 31), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53, 3.205(b), 3.206 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id.

In a VCAA letter dated in August 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA-compliant notice was not provided to the appellant 
prior to the first unfavorable adjudication of this case.  
However, after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In January 2002, the appellant's application for dependency 
and indemnity compensation, death pension, and accrued 
benefits by a surviving spouse was received by VA.  At that 
time, the appellant indicated that she had married the 
veteran in April 1958 and that the marriage had ended in 
divorce in March 2001.  

A final decree of divorce, dated in March 2001, has been 
submitted for the record.  This document shows that the 
veteran and the appellant were married in April 1958 and 
divorced in March 2001 by order of the Circuit Court of Surry 
County, Virginia.  

A certificate of death shows that the veteran died in 
November 2001.  This document indicates that the veteran was 
divorced.  

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person. Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or wife. 38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50. A 
wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a). For 
VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued. 38 C.F.R. § 3.1(j). For 
VA death benefits entitlement purposes, the veteran must have 
been married to the appellant for over one year or for any 
period of time if a child was born of the marriage. 38 C.F.R. 
§ 3.54.

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death. 38 
U.S.C.A. § 101(3) (West 2002).

Under 38 C.F.R. § 3.205(a) (2004), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of the marriage, and the number 
of prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage. In the 
absence of conflicting information, proof of a legally valid 
marriage which meets the requirements of 38 C.F.R. § 
3.205(a), along with a certified statement from the claimant 
concerning the dissolution of any prior marriage, may be 
accepted as establishing a valid marriage so long as the 
evidence is corroborated by the evidence of record. See 38 
C.F.R. § 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby. In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce. 38 
C.F.R. § 3.206.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse. 
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

In this case, the appellant argues that, while she and the 
veteran were divorced following his deteriorating physical 
and mental condition that caused him to move into a nursing 
home, she continued to care for him and pay his expenses, 
including those of his funeral.  She believes that, after 42 
years of marriage, the divorce decree had no real effect on 
their relationship.  

The appellant's contentions regarding her relationship with 
the veteran have no bearing on whether or not the divorce 
decree, signed in March 2001, is valid.  If the appellant 
wishes to contest the validity of the divorce decree, it 
would seem that her recourse would be to contest the matter 
locally in Virginia. Otherwise, the Board must accept the 
determination by the Curry County Court that the divorce 
decree in question is valid, and that the appellant was not 
the surviving spouse of the veteran at the time of his death. 
In conclusion, based on the facts as they were presented, the 
appellant was not married to the veteran at the time of his 
death, and may not be considered the surviving spouse of the 
veteran for VA purposes.




ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA benefits is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


